Exhibit 10.6


VERSO PAPER CORP.

2009 LONG-TERM CASH AWARD PROGRAM FOR EXECUTIVES

Effective as of January 1, 2009




1.  Plan and Program.  Verso Paper Corp. (the “Company”) has previously adopted
the Verso Paper Corp. Senior Executive Bonus Plan (the “Plan”) pursuant to which
the Company may pay bonuses to key employees of the Company and its subsidiaries
selected by the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”).  This Verso Paper Corp. 2009 Long-Term Cash Award
Program for Executives (this “Program”) provides that the executive officers
selected to participate in this Program (the “Participants”) shall be eligible
to receive cash bonuses pursuant to the Plan upon the Company’s attainment of
the performance targets described herein.  Unless otherwise noted, capitalized
terms used but not defined in this Program shall have the meanings set forth in
the Plan.

2.  Purpose.  This Program is intended to provide an incentive for superior work
and to motivate the Participants toward even higher achievement and business
results, to tie their goals and interests to those of the Company and its
stockholders, and to enable the Company to attract and retain highly qualified
executives.

3.  Performance Awards.

(a)       Performance Cycle.  The “Performance Cycle” shall be the period
beginning on January 1, 2009, and ending on December 31, 2011, unless earlier
terminated in accordance with the Plan or this Program.

(b)       Eligibility. All Participants are executive officers of the Company or
a Subsidiary (as defined in the Verso Paper Corp. 2008 Incentive Award Plan (the
“Incentive Plan”)) who have been selected by the Compensation Committee to
participate in this Program.  With respect to the Performance Cycle, each
Participant shall be eligible to receive a maximum long-term cash performance
award (a “Performance Award”) determined by the Compensation Committee, subject
to the terms and conditions of the Plan and such other terms and conditions as
are set forth herein.  

(c)       Vesting; Payment.

(i)       Subject to Section 3(e), each Performance Award will be eligible to
become vested upon the achievement of performance objectives over the
Performance Cycle as follows:

(A)       Up to 20% of each Performance Award shall be eligible to become vested
based upon achievement of the Annual EBITDA Target for calendar year 2009, as
set forth in Schedule A (the “2009 Tranche”);

(B)       Up to 20% of each Performance Award shall be eligible to become vested
based upon achievement of the Annual EBITDA Target for calendar year 2010, as
set forth in Schedule A (the “2010 Tranche”);

(C)       Up to 20% of each Performance Award shall be eligible to become vested
based upon achievement of the Annual EBITDA Target for calendar year 2011, as
set forth in Schedule A (the “2011 Tranche” and, together with the 2009 Tranche
and the 2010 Tranche, the “Annual Tranches”); and

--------------------------------------------------------------------------------



(D)       Up to the remaining 40% of the Performance Award shall be eligible to
become vested based upon achievement of the Performance-Cycle EBITDA Target with
respect to calendar years 2009-2011, as set forth in Schedule A (the
“Performance-Cycle Tranche”).

(ii)      The Administrator shall in good faith make the determination as to
whether the respective Annual EBITDA Targets and the Performance-Cycle EBITDA
Target have been met, and shall determine the extent, if any, to which each
Annual Tranche or the Performance-Cycle Tranche, as applicable, has become
vested, on any such date following December 31 of the applicable calendar year
as the Administrator, in its sole discretion, shall determine; provided,
however, that, with respect to each calendar year, such date shall not be later
than the 120th day following December 31 of such calendar year (each such date
so determined by the Administrator, a “Determination Date”).

(iii)     Subject to Section 3(e), the vested portion of each Annual Tranche and
the Performance-Cycle Tranche shall be payable in cash as soon as reasonably
practicable after the Determination Date immediately following the completion of
the Performance Cycle, but in any event within the period required by Section
409A (as defined below) such that it qualifies as a “short-term deferral”
pursuant to Treasury Regulation Section 1.409A-1(b)(4) (or any successor
thereto) and prior to the first meeting of the Company’s stockholders at which
members of the Board of Directors of the Company are to be elected that occurs
in 2012.  Any then unvested portion of the Performance Award shall thereupon be
forfeited.

(iv)      For purposes of this Program:

(A)       “Annual EBITDA Target” with respect to a given calendar year shall
mean an amount of EBITDA equal to the Annual EBITDA Target for such calendar
year set forth in Schedule A.

(B)       “Performance-Cycle EBITDA Target” with respect to the Performance
Cycle shall mean an amount of EBITDA equal to the Performance-Cycle EBITDA
Target for such period set forth in Schedule A.

(C)       “EBITDA” shall mean the “Adjusted EBITDA” as such term is defined on
the date hereof in the Indenture dated as of August 1, 2006, relating to the
11-3/8% Senior Subordinated Notes due 2016 issued by Verso Paper Holdings LLC
and Verso Paper Inc.  

(d)       Change in Control.  Unless otherwise provided by the Compensation
Committee, in the event of a Change in Control (as defined in the Incentive
Plan), the Company shall require that this Program be assumed by the successor
or survivor corporation, or a parent or subsidiary thereof, and the Performance
Awards shall continue to be eligible to become vested and payable in accordance
with the terms and conditions of this Program, subject to such equitable
adjustments, if any, as the Administrator shall determine to be appropriate.

(e)       Termination of Employment.  Notwithstanding anything herein to the
contrary, except as otherwise provided below, in no event shall a Participant
receive payment of his or her Performance Award following the date of such
Participant’s termination of employment with the Company or any Subsidiary for
any reason; provided, however, that subject to Section 8:

                             (i)        In the event of a Participant’s death,
Disability, Retirement (as defined below), or termination of employment by the
Company or any Subsidiary without Cause (as defined below), his or her
Performance Award shall become vested with respect to a pro-rata percentage
(determined on a quarterly basis and based on the number of completed calendar
quarters that have elapsed from January 1, 2009, through the date of the
Participant’s termination of employment) of the portion of the Annual Tranches
and the Performance-Cycle Tranche that would have become vested had the
Participant remained continuously employed by the Company or any Subsidiary
through the completion of the Performance Cycle, based on actual achievement of
the Annual EBITDA Targets and the Performance-Cycle EBITDA Target, payable at
the same time that payment would otherwise be made under Section 3(c)(iii).

2

--------------------------------------------------------------------------------



                             (ii)       For purposes of this Program:

(A)       “Cause,” when used in connection with a Participant’s termination of
employment, shall mean the Participant’s termination of employment by the
Company or any Subsidiary due to the Participant’s (1) material breach of his or
her obligations under any agreement with the Company or any Subsidiary, which he
or she fails to cure within 15 days after receipt of a written notice of such
breach (to the extent that, in the reasonable judgment of the Administrator,
such breach can be cured by the Participant); (2) willful failure to perform his
or her material duties, which he or she fails to cure within 15 days after
receipt of a written notice of such failure to perform (to the extent that, in
the reasonable judgment of the Administrator, such failure to perform can be
cured by the Participant); (3) material breach of the Company’s or any
Subsidiary’s written policies or procedures, which he or she fails to cure
within 15 days after receipt of a written notice of such breach (to the extent
that, in the reasonable judgment of the Administrator, such breach can be cured
by the Participant); (4) willful misconduct which causes material harm to the
Company or any Subsidiary or their respective business reputations, which he or
she fails to cure within 15 days after receipt of a written notice of such
misconduct (to the extent that, in the reasonable judgment of the Administrator,
such misconduct can be cured by the Participant); (5) commission of a felony or
a crime of moral turpitude; or (6) willful commission of a material act of
dishonesty involving the Company or any Subsidiary.

(B)       “Retirement” shall mean a Participant’s termination of employment with
the Company or any Subsidiary due to the Participant’s resignation after (1)
attaining at least age 50 with at least 15 years of continuous service with
Company or its Subsidiaries, (2) attaining at least age 55 with at least ten
years of continuous service with the Company or its Subsidiaries, or
(3) attaining at least age 60 with at least five years of continuous service
with the Company or its Subsidiaries.

4.  Taxes.  All amounts payable hereunder shall be subject to applicable
federal, state and local tax withholding.

5.  Choice of Law.  This Program shall be construed and interpreted, and the
rights of the parties shall be determined, in accordance with the laws of the
State of Delaware.

6.  Amendment and Termination.  Subject to the terms of the Plan (including,
without limitation, Article 13 of the Plan), and except as may be limited by any
applicable law, this Program may be wholly or partially amended by the Board
from time to time, including retroactive amendments; provided, however, that no
amendment shall decrease the amount that is or might be payable to any
Participant without the written consent of such Participant.

7.  Severability.  In the event that any one or more of the provisions contained
in this Program shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Program or any other such
instrument.

8.  Section 409A.  To the extent applicable, this Program shall be interpreted
in accordance with, and shall incorporate the terms and conditions required by,
Section 409A of the Code and the Treasury Regulations and other interpretive
guidance issued thereunder, including, without limitation, any such regulations
or other guidance that may be issued after the effective date hereof
(collectively, “Section 409A”). Notwithstanding any provision of this Program to
the contrary, in the event that the Company determines that any amounts payable
hereunder will be immediately taxable to a Participant under Section 409A, the
Company reserves the right to (without any obligation to do so or to indemnify
such Participant for failure to do so) (a) adopt such amendments to this Program
or adopt such other policies and procedures (including amendments, policies and
procedures with retroactive effect) that it determines to be necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
this Program, to preserve the economic benefits of this Program, and to avoid
less favorable accounting or tax consequences for the Company, and/or (b) take
such other actions that it determines to be necessary or appropriate to exempt
the amounts payable hereunder from Section 409A or to comply with the
requirements of Section 409A and thereby avoid the application of penalty taxes
thereunder. In addition, to the extent required to avoid the application of the
Section 409A penalty tax, with respect to any Participant who is a “specified
employee” within the meaning of Section 409A, no payment shall be made and no
benefit shall be provided hereunder until the expiration of the six-month period
immediately following the date of the Participant’s “separation from service”
(as such term is defined in the Treasury Regulations issued under Section 409A)
other than due to death or Disability.

3

--------------------------------------------------------------------------------



SCHEDULE A


ANNUAL AND PERFORMANCE-CYCLE EBITDA TARGETS


Performance Cycle:  2009-2011




  Annual

EBITDA Target

2009

Annual

EBITDA Target

2010

Annual

EBITDA Target

2011

Threshold [--] [--] [--] Target [--] [--] [--] Maximum [--] [--] [--]  

    Performance-Cycle

EBITDA Target

2009-2011

Threshold [--] Target [--] Maximum [--]


Vesting Schedule




Achievement Level of
Applicable Annual/
Performance-Cycle
Target

2009 Tranche

(20% of Total)

2010 Tranche

(20% of Total)

2011 Tranche

(20% of Total)

Performance-
Cycle Tranche

(40% of Total)

Threshold

35% of Maximum
2009 Tranche

35% of Maximum
2010 Tranche

35% of Maximum
2011 Tranche

35% of Maximum
Performance-Cycle
Tranche

Target

50% of Maximum
2009 Tranche

50% of Maximum
2010 Tranche

50% of Maximum
2011 Tranche

50% of Maximum
Performance-Cycle
Tranche

Maximum

100% of Maximum
2009 Tranche

100% of Maximum
2010 Tranche

100% of Maximum
2011 Tranche

100% of Maximum
Performance-Cycle
Tranche

